 1
 2
 3                                                                             JS-6
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
 9
10   SHONNA COUNTER,                                    ) Case No.: 2:19-CV-00770-JFW(AFMx)
                                                        )
11              Plaintiff,                              ) ORDER
                                                        )
        v.                                              )
12
     150 BARRINGTON AVENUE LLC, a                       )
13   California Limited Liability Company;              )
     QUATTRO NAZO, LLC, a California                    )
14   Limited Liability Company;and Does 1-10,           )
                                                        )
15              Defendants.                             )
                                                        )
16
17                                                 ORDER
18           In the Notice of Settlement filed on April 1, 2019, Dkt. No. 16, the parties represent
19   that they have settled this action. As a result, the Court dismisses this action without prejudice
20   subject to either party reopening the action on or before June 3, 2019. The Court will retain
21   jurisdiction for the sole purpose of enforcing the settlement until June 3, 2019. Thereafter,
22   absent further order of the Court, the dismissal of this action will be with prejudice. All dates

23   in this action, including the trial date are vacated.

24
             IT IS SO ORDERED.
25
26   Dated: April 3, 2019                 _____________________________________
                                          HONORABLE JOHN F. WALTER
27                                        United States District Judge
28



     Notice of Settlement                -1-
